Cite as 2016 Ark. App. 301


                 ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CV-15-835
                                              Opinion Delivered   JUNE 1, 2016

MARY JANE PATTERSON                           APPEAL FROM THE PHILLIPS
               APPELLANT                      COUNTY CIRCUIT COURT
                                              [NO. 54CV-2014-141-2]
V.
                                              HONORABLE RICHARD L. PROCTOR,
HERITAGE HILL MANOR, INC.                     JUDGE
                  APPELLEE
                                              AFFIRMED


                            DAVID M. GLOVER, Judge

       In the companion case being handed down this date, Hadder v. Heritage Hill Manor,

Inc., 2016 Ark. App. 303, the facts giving rise to that cause of action and to this one are

basically the same, along with the arguments raised on appeal. The Hadder case fully discusses

the factual background and legal analysis of the issues, so it is unnecessary to repeat those

matters at great length here, other than to put this case in context and explain what little

differences there are.

       As set forth in the Hadder opinion, Ellen Lawrence was a tenant at Heritage Hill, a

residential complex where several elderly persons lived. Ms. Lawrence suffered from

dementia and Alzheimer’s. Mary Jane Patterson and others, including Sandra Hadder,

worked for her as a “sitter.” Early on the morning of February 16, 2014, Patterson heard

water in Lawrence’s apartment, got up to investigate, fell twice, and broke her hip. The

source of the water was a leak from a water heater in the apartment above. Patterson filed
                                 Cite as 2016 Ark. App. 301




her complaint against Heritage Hill, basically alleging that Heritage Hill was negligent in the

manner in which it placed, maintained, and installed the water heater. Similarly, Hadder’s

complaint was based on a fall she experienced later in the day in Lawrence’s apartment when

she came to take Patterson’s place after Patterson had been taken to the hospital.

       As explained in the Hadder opinion, Heritage filed a motion for summary judgment

that was granted by the trial court on August 3, 2015, and Patterson’s complaint was

dismissed with prejudice. Patterson appeals, contending that the trial court erred in granting

summary judgment to Heritage Hill because 1) there were unresolved factual questions of

whether Heritage Hill was an “assisted living facility,” which would give rise to a regulatory

duty; 2) Arkansas Code Annotated section 18-16-110 is inapplicable since Patterson was

not an invitee or licensee of a tenant whose residence contained the water heater which

caused these injuries; 3) there was a duty of ordinary care on the part of Heritage Hill toward

Patterson; 4) there were factual questions whether Heritage Hill assumed a duty; and 5)

there were factual issues whether Heritage Hill breached a duty. The issues Patterson raises

on appeal are essentially the same as Hadder’s, except Patterson’s obviously do not involve

the subsequent actions taken to clean up the water and warn of wet carpet. As with Hadder’s

appeal, we affirm the grant of summary judgment in favor of Heritage Hill.

       Because the issues involved in this appeal have already been fully addressed and

decided in the companion appeal filed by Hadder, it is unnecessary to reiterate here what

we have held in the Hadder opinion. We therefore adopt and incorporate herein by reference

the reasoning set forth in Hadder as it applies to the issues raised here.


                                                2
                         Cite as 2016 Ark. App. 301

Affirmed.

ABRAMSON and HIXSON, JJ., agree.

Louis A. Etoch and Robert S. Tschiemer, for appellant.

Friday, Eldredge & Clark, LLP, by: James M. Simpson and Tory H. Lewis, for appellee.




                                       3